Since the opinion was filed in this case, dismissing the appeal [reported ante, 29], the defendant has filed affidavits satisfactorily showing that so far from having been guilty of laches in perfecting his appeal, he used all possible diligence in his endeavors to have it perfected, but failed to do so in consequence of the illness of his attorney.
Being of the opinion that his neglect was entirely excusable, *Page 373 
the judgment rendered in the case at this term is set aside, and the case will stand upon the docket as if no judgment had been rendered.
Judgment accordingly.